Citation Nr: 1036344	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to July 
1975.

This appeal to the Board of Veterans' Appeals (Board) originates 
from August 2006 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the Veteran's claims of entitlement to 
service connection for a right knee disorder and bilateral foot 
disorder, both to include as secondary to a service-connected 
disability.  The Veteran submitted a Notice of Disagreement in 
January 2007 and timely perfected his appeal in May 2007.

In July 2010, the Veteran presented sworn testimony during a 
personal hearing in Waco, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a right knee disorder, that is 
the result of a disease or injury in service, to include as due 
to a service-connected disability.

2.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a bilateral foot disorder, 
that is the result of a disease or injury in service, to include 
as due to a service-connected disability.




CONCLUSIONS OF LAW

1.  A right knee disorder is not the result of a disease or 
injury incurred in or aggravated by active duty service, nor is 
it proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  A bilateral foot disorder is not the result of a disease or 
injury incurred in or aggravated by active duty service, nor is 
it proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims files.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a Statement of the Case 
(SOC) or Supplemental SOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (the Supreme Court) made clear that a reviewing 
court, in considering the rule of prejudicial error, is precluded 
from applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative.  In Sanders, the Supreme Court rejected 
the lower Federal Circuit's framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors 
are presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  

The Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the United States Court of Appeals for 
Veterans Claims (Court) may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), overturned on other grounds in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  See 
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, April 
and October 2006 and November 2009.  The letters informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims, prior to the initial 
adjudication of the claims in August 2006, the preferred 
sequence. 

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained his service treatment records (STRs), private 
treatment records and the Veteran's own statements in support of 
his claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  The record indicates 
that the Veteran participated in two VA examinations in April 
2007 and the results from those examinations have been included 
in the claims file for review.  The examinations involved a 
review of the claims file, a thorough examination of the Veteran, 
and an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examinations are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the Veteran's claims.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from right knee 
and bilateral foot disorders, which are the result of an injury 
to his left knee he sustained during his time in active duty 
service.  Specifically, the Veteran claims that while he was 
swinging over an old riverbed, he slipped and fell, landing on 
his knees and feet.  Therefore, he states that his current right 
knee and bilateral foot disorders are both due to his service-
connected left knee disorder.  Regardless, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

A disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) and (b) (2009).  In this 
regard, establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) 
and Velez v. West, 11 Vet. App. 148, 158 (1998).

Initially, the Board notes that, according to a February 2007 
letter from Dr. V.G.O, a private physician whom the Veteran has 
been seeing since March 2003, the Veteran has been diagnosed with 
peripheral edema in his right knee.  Also, according to an 
October 2009 MRI conducted by Dr. K.R., another of the Veteran's 
private physicians, he has been diagnosed with probable 
horizontal tear in the anterior horn and body of the lateral 
meniscus, likely a myroid degeneration, a grade I injury or 
sprain of the medial collateral ligament, and mild chondromalacia 
in the medial and anterior compartments.  Finally, private 
treatment records from Dr. R.R., dated from June 2004 to February 
2006, indicate the Veteran underwent surgery on his right knee in 
1994.  Concerning his claim for a bilateral foot disorder, an 
April 2007 VA compensation examination noted only swelling of his 
feet (bilaterally).  For the sake of argument, these findings are 
sufficient to establish current disabilities concerning the 
Veteran's right knee and feet, bilaterally.  See Hickson, supra.


Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs are completely silent regarding any complaint, 
treatment or diagnoses concerning either his right knee or his 
feet.  The Board notes that his October 1974 entrance examination 
does list the existence of mild pes planus (i.e. flat feet).  
However, the Veteran has not indicated that his problems stem 
from pes planus, but that he has swelling as a result of his left 
knee disorder.  The October 1974 entrance examination was silent 
as to a right knee disorder.  The July 1975 separation 
examination lists the Veteran to be in "excellent health," and 
does not note the existence of any disabilities concerning his 
right knee or feet, including pes planus.  The Veteran has not 
established any objective indication that either a right knee or 
bilateral foot disorder occurred in service, as required to 
satisfy element (2) under Hickson.  See Hickson, supra.

Turning to crucial element (3) under Hickson, the determinative 
issue is whether the Veteran's current right knee and bilateral 
foot disorders are attributable to his military service, either 
directly or on a secondary basis.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Unfortunately, most fatal to his claims on either 
basis, direct or secondary, is that there is simply no competent 
evidence of record establishing this required correlation for 
either disorder.

The Veteran's private treatment records from Dr. R.R. date from 
June 2004 to February 2006.  Those records list the existence of 
a right knee surgery in 1994, the resulting pain in his right 
knee, and the accompanying treatment.  Additionally, these 
treatment records note the Veteran's prescriptions for methadone 
for pain.  However, Dr. R.R. does not discuss the cause of the 
Veteran's pain or specifically his right knee disorder.


Also, as previously noted, a February 2007 letter from Dr. V.J.G. 
indicated that the Veteran suffers from "peripheral edema since 
a surgery he had on his knees while in the army."  Concerning 
this statement, there is simply no objective evidence to support 
the assertion his surgery occurred while he was in the Army.  As 
stated above, his STRs are completely silent regarding any 
treatment to his right knee, much less a surgery.  

The most recent private medical record is from Dr. K.R., dated 
October 2009 and shows an MRI taken of the Veteran's right knee.  
However, as discussed above, this treatment record only lists the 
Veteran's diagnoses concerning his right knee and does not 
discuss the etiology of the current disorder.  The Board does not 
contest the fact that the Veteran currently suffers from a right 
knee disorder.  

The Board notes that the private treatment records fail to 
mention any treatment for a bilateral foot condition.  

At the April 2007 VA examination for the Veteran's bilateral foot 
disorder, the Veteran reported swelling in his feet at rest, 
while standing and walking.  The Veteran states he uses methadone 
or hydrocodine to ease the pain.  He denied the use of corrective 
shoes, inserts, or braces.  Upon physical examination, the 
examiner failed to find any indication of painful motion, 
tenderness, edema or instability.  Mild swelling was noted around 
the Veteran's Achilles tendon bilaterally.  The examiner also 
noticed the Veteran walks with a shuffling gait with a rolling 
walker.  The examiner specifically found that "pes planus is not 
the issue."  Finally, concerning the question of etiology, the 
examiner opined that the Veteran's swelling in his feet has "no 
relationship between his injury in service and his 
complaints...There was nothing in the [STRs] to indicate injury to 
either foot after his fall."

In a VA examination concerning his right knee, also conducted in 
April 2007, the Veteran complained of bilateral knee pain and 
swelling, particularly with weight bearing.  The examiner noted 
the Veteran had a scope of his right knee but there was no 
prosthesis implanted in either his left or right knee joint.  
Upon physical examination, the examiner found the Veteran's range 
of motion to be 0 to 140 degrees, with pain throughout.  There 
was tenderness diffusely about the knee, however, no instability 
or effusion.  There were also no flare-ups, effect of 
incoordination, fatigue, weakness or lack of endurance.  
Concerning the question of etiology, the examiner opined that 
while the Veteran has a shuffling gait, he does not have an 
"altered gait that would be significant enough to put a distress 
on the right knee."  

In fact, the first objective indication of a right knee disorder 
was not until the February 2006 private treatment record, which 
referenced a surgery in 1994.  However, even if he had surgery in 
1994, this is still more than 20 years after his release from 
service.  The lapse of almost two decades between his service and 
the first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether his 
current disability may be traced back to his military service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Concerning the claim for a bilateral foot disorder, it was not 
until the April 2007 VA compensation examination that there was 
even a complaint concerning the Veteran's feet.  This is more 
than three decades after his release from service, which is also 
probative evidence against his claim.  Id.  Further, there is 
simply no medical evidence of record etiologically linking either 
of the Veteran's claimed disorders to his military service.  
Rather, there is competent medical evidence specifically 
discounting this notion, as discussed above.

The only evidence in support of the Veteran's claims consist of 
his lay statements alleging that the his current disorders are 
the result of his time in service, or specifically due to an 
already service-connected disorder.  Specifically, the Veteran 
stated during his Travel Board hearing testimony from July 2010, 
and in numerous written statements in support of his claim, that 
his current disorders are due to his injury during training.  The 
Board observes that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board finds 
that the Veteran's lay statements in the present case are 
outweighed by the negative service, post-service private 
treatment records (indicating that these disorders began years 
after service), and the negative VA medical opinions cited above.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss right knee and bilateral foot pain or difficulty 
walking as a result of this pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

Evidence that relates the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  Here, the Veteran's contentions notwithstanding, the 
April 2007 VA examiners specifically determined that the 
Veteran's right knee and bilateral foot disorders are in no way 
related to his in service injury, as he claims.  Moreover, while 
the Veteran claims he has received continuous treatment for his 
right knee and bilateral foot disorders, he stated during his 
Travel Board hearing that he would not even begin to know where 
to locate any records for this treatment.  Therefore, chronicity 
of these conditions and a link between the Veteran's condition in 
the service (i.e. his left knee disorder) and the current 
diagnoses is simply not present.  There is no medical evidence 
refuting the VA examiners' unfavorable opinions regarding either 
disability, as discussed above.

Specifically, regarding the question of secondary service 
connection, there is no medical evidence of a nexus (i.e., link) 
between the his right knee and bilateral foot disorders and the 
service-connected left knee disability.  See Velez, 11 Vet. App. 
at 158.  See also Wallin, 11 Vet. App. at 512, and McQueen, 13 
Vet. App. 237 (competent medical nexus evidence is required to 
associate any given disorder with a service-connected 
disability).  

Although the Veteran has established that he currently suffers 
from right knee and bilateral foot disorders, the evidence of 
record does not support a finding that these conditions are the 
result of his time in service or due to a service-connected 
disability.  The Veteran's claims fail on the basis of elements 
(2) and (3) under Hickson.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a right knee disorder, to 
include as secondary to a service-connected disability, is 
denied.

Entitlement to service connection for a bilateral foot disorder, 
to include as secondary to a service-connected disability, is 
denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


